Birdsong, Judge.
Our judgment in Taylor v. Greiner, 156 Ga. App. 663 (275 SE2d 737) has been affirmed by the Supreme Court as to Division 2 of our opinion (certiorari denied as to Division 1), and reversed as to Division 3, where we had held that summary judgment was properly denied the defendant Taylor on grounds that questions of fact remain which might entitle the plaintiffs to a judgment for interference with their property rights.
Accordingly, in conformity with the mandate of the opinion by the Supreme Court, the trial court’s judgment denying summary judgment to defendant Taylor is hereby reversed.

Judgment reversed.


Quillian, C. J., Deen, P. J., McMurray, P. J., Shulman, P. J., Banke, Carley and Sognier, JJ., concur. Pope, J., not participating.

Morton P. Levine, Stephen H. Block, for appellees.